Title: From Thomas Jefferson to Major Hunt, 20 September 1807
From: Jefferson, Thomas
To: Hunt, Major


                        
                            Monticello Sep. 20. 07.
                        
                        Th: Jefferson presents his compliments to Major Hunt whose note of the 14th. he has recieved, and thanks him
                            for his care of the package from Genl. Lyman. he proposes to be at Washington on the 3d. of the next month, & should
                            Major Hunt be coming there by that time or find any gentleman coming that far in the stage who would take care of it,
                            Major Hunt’s attention to the conveyance in that way will be an additional obligation.
                    